DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Election
Applicant’s election of Group I (claims 1-8, drawn to a steel material) in the reply filed on February 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.
Specification Objection
The disclosure is objected to because of the following informalities:
Page 4 line 23 “25mmt” appears to be a typo because “mmt” are not units of thickness.
Appropriate correction is required.
Claim Interpretation
	Claim 7 lines 1-3 “at the time of performing secondary heat treatment on the steel material, 0.01 wt% or more of V(C,N) carbonitrides having a diameter of 5 to 30 nm are formed” is being interpreted as requiring the presence of V(C,N) having a diameter of 5 to 30 nm to be present in the steel material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (JP 2001-172736 machine translation) and Feng (Feng et al. “Mn-Series Low-Carbon Air-Cooled Bainitic Steel Containing Niobium of 0.02%” Journal of Iron and steel Research, International. 2010, 17(4): 53-58. Citations as page:column:paragraph(s).).
Regarding claim 1, Takeshita teaches a steel plate ([0001]) with a composition that overlaps with that claimed ([0007], [0008], [0038]-[0055]), a structure mainly made of ferrite to improve toughness ([0007], [0011], [0012], [0016], Fig. 1), and Nb carbonitrides at 0.01 to 1.0 vol% and a size of 75 nm or less ([0007], [0026], [0028]-[0032], Figs. 7 and 8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1
Takeshita [0038]-[0055]
C
0.10 to 0.25
0.12 – 0.17 
Si
0.05 to 0.50
0.1 – 0.5 
Mn
1.0 to 2.0
2 or less 
Al
0.005 to 0.1
0.1 or less
P
0.010 or less
0.015 or less
S
0.0015 or less
0.015 or less
N
0.003 to 0.007
(30 to 70 ppm)
0.002 to 0.01
Ti
0.001 to 0.03
0.005 to 0.035
Cu
0.02 to 0.50
0.5 or less
Ni
0.05 to 0.50
2 or less
Ca
0.0005 to 0.0040
0.01 or less
Nb
0.001 to 0.03
0.005 to 0.075
V
0.001 to 0.03
0.07 or less
One or two of:
Cr
Mo

to 0.20
o 0.15

1 or less
1 or less
Fe
Balance
Balance



Feng teaches a ferrite/bainite duplex steel (abstract) sheet manufactured by rolling and air-cooling (53:2:1, 54:2:1, and Fig. 1) (i.e. at least 40 vol% air-cooled bainite where a duplex structure indicates the presence of approximately equal amounts of ferrite and bainite) comprising a small amount of 0.02% Nb (abstract and Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Takeshita to form an air-cooled bainite and ferrite duplex microstructure because this microstructure balances strengthening and toughening properties (Feng 53:1:2 and 53:2:1) where a small addition of 0.02% Nb improves the mechanical properties, such as tensile strength, yield strength, and elongation and refines bainite (Feng 58:1:All) and the steel of Takeshita encompasses this amount of Nb (Takeshita [0044]).
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Takeshita and Feng is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Takeshita and Feng is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
Regarding claim 2, Takeshita teaches Nb carbonitrides at 0.01 to 1.0 vol% with a size of 75 nm or less ([0007], [0026], [0028]-[0032], Figs. 7 and 8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Takeshita teaches 0.0003 to 0.003% B ([0053]).  A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Takeshita teaches steel sheets having a thickness of 25 to 80 mm ([0057]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Feng as applied to claim 1 above, and further in view of Pyshmintsev (Pyshmintsev  et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure” Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742. Citations as page:paragraph(s).).
Regarding claim 4, Takeshita and Feng teach bainite (Takeshita [0011] and [0012]; Feng abstract) that is air-cooled (Feng 53:2:1), but are silent to the presence of pearlite.
Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where cooling at a rate of 1°C/sec (i.e. air cooling) forms a low volume fraction of pearlite (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2, Table 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Takeshita and Feng to form a low volume fraction of pearlite because the air cooling (Feng 53:2:1) rate is substantially similar to 1°C/sec (the instant specification recites air-cooling has a rate of 0.1 to 5°C/s; 11:3-5), which forms pearlite (Pyshmintsev 736:3-4 and 737:2) and this air-cooling rate increases ultimate strength and strain hardening coefficient (Pyshmintsev 741:4). 
Regarding claim 5, Takeshita, Feng, and Pyshmintsev are silent to the presence of spheroidized cementite (i.e. 0 wt% spheroidal cementite).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita, Feng, and Pyshmintsev as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590. Citations as page:paragraph(s).).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Takeshita, Feng, and Pyshmintsev are silent to the presence or amount of spheroidized cementite. 
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C coarsens granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b), and diagrams showing the change in the structural state based on heating temperature (584: 4 and Fig. 12). The presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Takeshita, Feng, and Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidal) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract) where the presence of cementite has a favorable effect on impact strength and reduction in the cold brittleness threshold (Matrosov 588:1). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and  Feng as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590. Citations as page:paragraph(s).).
Regarding claims 7 and 8, Takeshita teaches V carbides or the like can enhance precipitation ([0033]), but is silent to the presence, size, and amount of V(C,N).
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) where the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), and heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2). The size and amount of V(C,N) is a result-effective variable that depends on the heat treatment temperature (587:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract) where intense precipitation increases strength and reduces impact strength and cold brittleness (Matrosov 589:2). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (Xia et al. “Effects of Offline Relaxation Quenching on Microstructure and Mechanical Properties of a Newly Designed High Performance Steel.” Journal of Iron and Steel Research, International, 2014, 21(4), 459-463. Citations as page:column:paragraph(s)), Feng (Feng et al. “Mn-Series Low-Carbon Air-Cooled Bainitic Steel Containing Niobium of 0.02%” Journal of Iron and steel Research, International. 2010, 17(4): 53-58. Citations as page:column:paragraph(s)), and either one of Okano (JP H08-209294 machine translation) and Iodmore (Iodmore. “Impurities in Steel” CodeCogs. https://codecogs.com/library/engineering/metallurgy/impurities-in-steel.php. 11 Feb 09.) or Kimura (JP 2013-044027 machine translation).
Regarding claim 1, Xia teaches steel with an air-cooled dual phase of ferrite and bainite (abstract and 460:1-2:1) with a composition of Si, Mn, P, and S that fall within the claimed range (460:1:2) where the structure is controlled by cooling and heat treatment to control the strength and toughness (459:2:2 and Fig. 3), a ferrite and bainite structure form below 600°C (460:2:2, 463:1-2:1, Fig. 4), and fine Nb(C,N) precipitates of 4-12 nm are formed during relaxation (461:2:2, 462:1:1, 462:2:All, 463:2:1, and Fig. 7).
Element
Claim 1
Xia
C
0.10 to 0.25
0.05
Si
0.05 to 0.50
0.48
Mn
1.0 to 2.0
1.71
Al
0.005 to 0.1
See Rejection
P
0.010 or less
0.0045
S
0.0015 or less
0.0017
N
0.003 to 0.007
(30 to 70 ppm)
See Rejection
Ti
0.001 to 0.03
See Rejection
Cu
0.02 to 0.50
See Rejection
Ni
0.05 to 0.50
See Rejection
Ca
0.0005 to 0.0040
See Rejection
Nb
0.001 to 0.03
0.09; See Rejection
V
0.001 to 0.03
See Rejection
One or two of:
Cr
Mo

to 0.20
0.05 to 0.15

See Rejection
Fe
Balance
Balance


Xia teaches a ferrite and bainite structure (460:2:2 and 463:1-2:1) formed by air-cooling (460:1-2:1), but is silent to the proportion of air-cooled bainite.
Feng teaches a ferrite/bainite duplex steel (abstract) sheet manufactured by rolling and air-cooling (53:2:1, 54:2:1, and Fig. 1) (i.e. at least 40 vol% air-cooled bainite where a duplex structure indicates the presence of approximately equal amounts of ferrite and bainite) comprising a small amount of 0.02% Nb (abstract and Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Takeshita to form an air-cooled bainite and ferrite duplex microstructure because this microstructure balances strengthening and toughening properties (Feng 53:1:2 and 53:2:1) where a small addition of 0.02% Nb improves the mechanical properties, such as tensile strength, yield strength, and elongation and refines bainite (Feng 58:1:All) and the steel of Xia in view of either one of Okano or Kimura encompasses this amount of Nb (Okano [0044]; Kimura [0029]; See below rejection).
Xia teaches 0.05 % C (460:1:2), but is silent to varying the C content between 0.10 to 0.25%.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.05 to 0.15% C ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to vary the C content from 0.05 to 0.15% because within this range C secures high-strength without deteriorating welding crack resistance (Okano [0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.01 to 0.1% C ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to vary the C from 0.01 to 0.1% because within this range C increase strength and effectively precipitates Nb(C,N) without lowering weldability (Kimura [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Xia teaches 0.09 % Nb (1:1), but is silent to varying the Nb content between 0.001 to 0.03%.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.100% Nb ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to vary the Nb content between 0.005 to 0.100% Nb because Nb effectively increases strength and refines the strength by precipitation strengthening with Nb(C,N) without deteriorating toughness and weldability (Okano [0044]) and this amount of Nb forms fine grained Nb(C,N) that are preferably 20 nm or less in diameter (Okano [0019], [0022], and [0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.010 to 0.20% Nb ([0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to vary the Nb from 0.010 to 0.20% because Nb precipitated as fine Nb(C,N) and promotes the precipitation of Mo carbide in the event of fire without causing coarse precipitation and embrittlement (Kimura [0029]) where this amount of Nb forms Nb(C,N) less than 20nm (Kimura [0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
Xia is silent to the presence of Al, Ti, Cu, Ni, Ca, V, and one or two or Cr and Mo.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.10% Al ([0043]), 0.005 to 0.025% Ti ([0053]), 0.01 to 0.50% Cu ([0046]), 0.05 to 2.00% Ni ([0047]), 0.0005 to 0.010% Ca ([0051]), 0.005 to 0.070%  V ([0050]), 0.05 to 1.00% Cr ([0048]), and 0.05 to 1.00% Mo ([0049]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to include Al, Ti, Cu, Ni, Ca, V, Cr, and Mo as taught by Okano because Al deoxidizes without deteriorating toughness (Okano [0043]), Ti suppressed grain growth without deteriorating toughness (Okano [0053]), Cu improves hardenability, solid solution strengthening, and precipitation strengthening without deteriorating hot workability, toughness, and weldability (Okano [0046]), Ni ensures hardenability and improves toughness without increasing cost excessively (Okano [0047]), Ca spheroidizes non-metal inclusions and effectively improves bending workability and toughness without becoming inclusions and deteriorating toughness (Okano [0051]), V increases strength and prevents tempering and softening without deteriorating toughness and weldability (Okano [0050]), Cr increase strength without deteriorating weldability (Okano [0048]), and Mo increases strength and prevents tempering and softening without deteriorating weldability and increasing cost (Okano [0049]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.003 to 0.1% Al ([0027]), 0.003 to 0.02% Ti ([0036]), 0.01 to 1.0% Cu ([0031]), 0.01 to 1.0% Ni ([0032]), 0.0005 to 0.005 % Ca ([0037]), 0.001 to 0.2% V([0034]), 0.05 to 1.0% Cr ([0033]), and 0.010 to 0.30% Mo ([0028]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to include Al, Ti, Cu, Ni, Ca, V, Cr, and Mo as taught by Kimura because Al deoxidizes (Kimura [0027]), Ti miniaturizes the microstructure without hindering a fine dispersion of Nb(C,N) (Kimura [0036]), Cu solid solution strengthens without deteriorating surface quality (Kimura [0031]), Ni solid solution strengthens and improves low temperature toughness without becoming economically disadvantageous (Kimura [0032]), Ca controls the morphology of inclusions and toughness without lowering the cleanliness of the steel (Kimura [0037]), V finely precipitates as V(C,N), increases the normal temperature and high temperature strength, without lowering surface quality (Kimura [0034]), Cr solid solution strengthens, suppresses decomposition of cementite, and improves softening resistance during tempering (Kimura [0033]), and Mo ensures high temperature strength by forming Mo carbides without causing a rise in material cost (Kimura [0028]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Xia teaches Nb(C,N) precipitates (461:2:2, 462:1:1, 462:2:All, 463:2:1, and Fig. 7), but is silent to the amount of N present.
Iodmore teaches N of 0.005 to 0.3% as a gaseous impurity in steel (Gaseous Impurities).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Xia and Okano to include 0.005 to 0.3% N because these are known impurity levels of N in steel (Iodmore Gaseous Impurities). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Iodmore (i.e. Okano and Iodmore), Kimura teaches 0.0070% (70 ppm) or less N ([0040]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to include 0.0070% (70 ppm) or less N because it is an unavoidable impurity where this amount still forms Nb(C,N) (Kimura [0040]). 
Xia teaches fine Nb(C,N) precipitates of 4-12 nm (461:2:2, 462:1:1, 462:2:All, 463:2:1, and Fig. 7), but is silent to the wt% of Nb(C,N).
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.01 to 0.6% Nb(C,N) ([0022] and [0023]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Xia to include 0.01 to 0.6% Nb(C,N) because it secures a tensile strength of 590 N/mm2 or more and a vEO of 50J or more (Okano [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) comprising fine Nb(C,N) precipitates of less than 20 nm ([0018]) in an amount of 0.015 to 0.07% ([0041]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia to include 0.015 to 0.07% Nb(C,N) because within this range the precipitation of Mo carbide at high temperature is promoted without lowering productivity (Kimura [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Xia, Feng, and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Xia, Feng, and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
Regarding claim 2, Xia, Feng, and either one of Okano and Iodmore or Kimura teaches  fine Nb(C,N) precipitates of 4-12 nm (Xia 461:2:2, 462:1:1, 462:2:All, 463:2:1, and Fig. 7) of 0.01 to 0.6% (Okano [0022] and [0023]) or 0.015 to 0.07% Nb(C,N) (Kimura [0018] and [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Xia teaches 0.0015% B (1:1).
Regarding claim 6, Xia teaches specimens with a thickness of 12 mm (1:1).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, Feng, and either one of Okano and Iodmore or Kimura as applied to claim 1 above, and further in view of Pyshmintsev (Pyshmintsev et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure” Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742.).
Regarding claim 4, Xia teaches a ferrite and bainite structure (460:2:2 and 463:1-2:1) formed by air-cooling (460:1-2:1), but is silent to the presence of pearlite.
Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where cooling at a rate of 1°C/sec (i.e. air cooling) forms a low volume fraction of pearlite (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2, Table 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia, Feng, and either one of Okano and Iodmore or Kimura to form a low volume fraction of pearlite because the air cooling (Feng 53:2:1) rate is substantially similar to 1°C/sec (the instant specification recites air-cooling has a rate of 0.1 to 5°C/s; 11:3-5), which forms pearlite (Pyshmintsev 736:3-4 and 737:2) and this air-cooling rate increases ultimate strength and strain hardening coefficient (Pyshmintsev 741:4). 
Regarding claim 5, Xia, Feng, either one of Okano and Iodmore or Kimura, and Pyshmintsev are silent to the presence of spheroidal cementite (i.e. 0 wt% spheroidal cementite).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, Feng, either one of Okano and Iodmore or Kimura, and Pyshmintsev as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Xia, Feng, either one of Okano and Iodmore or Kimura, and Pyshmintsev are silent to the presence or amount of spheroidized cementite. 
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C coarsens granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b), and diagrams showing the change in the structural state based on heating temperature (584: 4 and Fig. 12). The presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Xia, Feng, either one of Okano and Iodmore or Kimura, and Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidized) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract) where the presence of cementite has a favorable effect on impact strength and reduction in the cold brittleness threshold (Matrosov 588:1). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, Feng, Iodmore, and either one of Okano or Kimura as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
Regarding claims 7 and 8, Xia, Feng, and Okano and Iodmore teach 0.005 to 0.070% V (Okano [0050]), but are silent to the presence of V(C,N).
Alternatively, Xia, Feng, Iodmore, and Kimura teach fine precipitates of V(C,N) (Kimura [0034]), but are silent to the size and amount of the precipitates. 
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) where the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), and heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2). The size and amount of V(C,N) is a result-effective variable that depends on the heat treatment temperature (587:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract) where intense precipitation increases strength and reduces impact strength and cold brittleness (Matrosov 589:2). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Feng et al. “Mn-series Low-Carbon Air-Cooled Bainitic Steel Containing Niobium of 0.02%” Journal of Iron and Steel Research, International, 2010, 17(4): 53-58. Citations as section:paragraph(s).) and either one of Okano (JP H08-209294 machine translation) or Kimura (JP 2013-044027 machine translation).
Regarding claim 1, Feng teaches an air-cooled ferrite/bainite duplex steel (i.e. a microstructure comprising approximately equal amounts of ferrite and bainite such that it reads on at least 40 vol% bainite with a balance being ferrite) (abstract) with a Si, Mn, P, S, N, Ti, and Nb composition that fall within or overlap with that claimed (Table I) where the presence of 0.02% Nb results in an increased amount of and main phase of granular bainite (2.2:1-4, 3:All, and Figs. 3-5), the main phase in the steel is bainite (i.e. a microstructure contains at least 40 vol% air-cooled bainite) (2.2:1-3 and Fig. 3(c)) and hardly any Nb(C,N) is observed (abstract, 2.2:7,9,10, and 3:All).
Element
Claim 1
Feng
C
0.10 to 0.25
0.08
Si
0.05 to 0.50
0.82
Mn
1.0 to 2.0
2.0 – 2.5
Al
0.005 to 0.1
See Rejection
P
0.010 or less
0.009
S
0.0015 or less
0.008
N
0.003 to 0.007
(30 to 70 ppm)
0.0024
Ti
0.001 to 0.03
<0.1
Cu
0.02 to 0.50
See Rejection
Ni
0.05 to 0.50
See Rejection
Ca
0.0005 to 0.0040
See Rejection
Nb
0.001 to 0.03
0.02
V
0.001 to 0.03
See Rejection
One or two of:
Cr
Mo

to 0.20
0.05 to 0.15

1.18; See Rejection
-
Fe
Balance
Balance


Feng teaches 0.08 % C (Table I), but is silent to 0.10 to 0.25 wt% C.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.05 to 0.15% C ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to vary the C content from 0.05 to 0.15% because within this range C secures high-strength without deteriorating welding crack resistance (Okano [0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.01 to 0.1% C ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to vary the C from 0.01 to 0.1% because within this range C increase strength and effectively precipitates Nb(C,N) without lowering weldability (Kimura [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Feng teaches 1.18 % Cr (Table I) and that Cr is added for strength (Introduction, 53:2:1), but is silent to 0.01 to 0.20 wt% Cr.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023])comprising 0.05 to 1.00% Cr ([0048]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the Cr in the steel of Feng from 0.05 to 1.00% because it increases strength without deteriorating weldability (Okano [0048]).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.05 to 1.0% Cr ([0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the Cr in the steel of Feng from 0.05 to 1.0% because it increases strength by solid solution strengthening and suppresses cementite decomposition, which improves softening resistance during tempering without lowering weldability and surface quality and hindering the scale peeling property (Kimura [0033]). 
Feng is silent to the presence of Al, Cu, Ni, Ca, and V.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.10% Al ([0043]), 0.01 to 0.50% Cu ([0046]), 0.05 to 2.00% Ni ([0047]), 0.0005 to 0.010% Ca ([0051]), and 0.005 to 0.070% V ([0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include Al, Cu, Ni, Ca, and V as taught by Okano because Al deoxidizes without deteriorating toughness (Okano [0043]), Cu improves hardenability, strengths solid solution, and strengths by precipitation without deteriorating hot workability, toughness, and weldability (Okano [0046]), Ni ensures hardenability and improves toughness without increasing the cost excessively (Okano [0047]), Ca spheroidizes non-metal inclusions and improves bending workability and toughness without becoming inclusions and deteriorating toughness (Okano [0051]), and V increased strength and prevents tempering and softening without deteriorating toughness and weldability (Okano [0050]).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.003 to 0.1% Al ([0027]), 0.01 to 1.0% Cu ([0031]), 0.01 to 1.0% Ni ([0032]), 0.0005 to 0.005% Ca ([0037]), and 0.001 to 0.2% V ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include Al, Cu, Ni, Ca, and V as taught by Kimura because Al acts as a deoxidizing material (Kimura [0027]), Cu increases strength by solid solution without deteriorating surface quality (Kimura [0031]), Ni increases strength by solid solution strengthening and improves low temperature toughness without becoming economically disadvantageous (Kimura [0032]), Ca effectively contributes to morphological control of inclusions and improves toughness without lowering steel cleanliness (Kimura [0037]), and V increases normal temperature strength and high temperature strength without lowering surface quality (Kimura [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Feng teaches the presence of hardly any Nb(C,N) (abstract, 2.2:7,9,10, and 3:All), but is silent to the size and wt%.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising Nb carbonitrides with a particle size preferably of 20 nm or less and a volume fraction of 0.01 to 0.6% ([0009], [0019], [0022], and [0023]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to control the Nb(C,N) precipitates to be 20 nm or less and 0.01 to 0.6 vol% because it has a fine size that precipitates during air cooling (Okano [0019]), securing high strength while maintaining a low yield ratio (Okano [0006], [0007], [0021], and Fig. 3), the vol% secures a tensile strength of 590 N/mm2 or more (Okano [0022]; the steel of Feng has a tensile strength of 937 MPa in Fig. 2), and it reinforces welding joint strength (Okano [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising fine Nb(C,N) of less than 20 nm ([0010], [0018]) in an amount of 0.01 to 0.08% ([0020] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to control the Nb(C,N) to be less than 20 nm and in an amount of 0.01 to 0.08% because it forms a fire-resistant steel material having excellent high temperature strength (Kimura [0020]). 
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Feng and either one of Okano or Kimura is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Feng and either one of Okano or Kimura is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
Regarding claim 2, Feng and Okano teach hardly any Nb(C,N) (Feng abstract, 2.2:7,9,10, and 3:All) with a preferably size of 20 nm or less and  a volume fraction of 0.01 to 0.6% (Okano [0009], [0019], [0022], and [0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Feng is silent to the presence of B.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.0003 to 0.0030 % B ([0052]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to add B as taught by Okano because is increases hardenability and strength without deteriorating toughness (Okano [0052]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.0001 to 0.003% B ([0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include 0.0001 to 0.003% B because B enhances hardenability and increase strength without lowering toughness (Kimura [0035]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Feng teaches mechanical tests on 10 mm x 10 mm x 55 mm Charpy impact sample (i.e. steel material has a thickness of 10 mm; 1:2). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and either one of Okano or Kimura as applied to claim 1, and further in view of Pyshmintsev (Pyshmintsev et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure. Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742. Citations as page:paragraph(s).).
Regarding claim 4, Feng teaches air-cooled bainite (abstract), but is silent to the presence of pearlite.
Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where cooling at a rate of 1°C/sec (i.e. air cooling) forms a low volume fraction of pearlite (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2, Table 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng and either one of Okano or Kimura to form a low volume fraction of pearlite because the air cooling (Feng 53:2:1) rate is substantially similar to 1°C/sec (the instant specification recites air-cooling has a rate of 0.1 to 5°C/s; 11:3-5), which forms pearlite (Pyshmintsev 736:3-4 and 737:2) and this air-cooling rate increases ultimate strength and strain hardening coefficient (Pyshmintsev 741:4). 
Regarding claim 5, Feng, either one of Okano and Kimura and Pyshmintsev are silent to the presence of spheroidal cementite (i.e. 0 wt% spheroidal cementite).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, either one of Okano or Kimura, and Pyshmintsev as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Feng, either one of Okano or Kimura, and Pyshmintsev are silent to the presence and amount of spheroidal cementite.
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C coarsens granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b), and diagrams showing the change in the structural state based on heating temperature (584: 4 and Fig. 12). The presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng, either one of Okano or Kimura, and Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidal) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract) where the presence of cementite has a favorable effect on impact strength and reduction in the cold brittleness threshold (Matrosov 588:1). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and either one of Okano or Kimura as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
Regarding claims 7 and 8, Feng and Okano teach 0.005 to 0.070% V (Okano [0050]), but are silent to the presence of V(C,N).
Alternatively, Feng and Kimura teach fine precipitates of V(C,N) (Kimura [0034]), but are silent to the size and amount of the precipitates. 
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) where the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), and heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2). The size and amount of V(C,N) is a result-effective variable that depends on the heat treatment temperature (587:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract) where intense precipitation increases strength and reduces impact strength and cold brittleness (Matrosov 589:2). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev (Pyshmintsev et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure. Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742. Citations as page:paragraph(s).) and either one of Okano (JP H08-209294 machine translation) and Iodmore (Iodmore. “Impurities in Steel” CodeCogs. https://codecogs.com/library/engineering/metallurgy/impurities-in-steel.php. 11 Feb 09.) or Kimura (JP 2013-044027 machine translation).
Regarding claim 1, Pyshmintsev teaches a ferrite-bainite steel (abstract) cooled at a rate of 1°C/sec (i.e. air-cooled) (Table 2) with a Si, Mn, P, S, V, Mo, and Fe composition (Table 1 06G2MB0.1) that fall within the instantly claimed range with carbonitrides of niobium precipitates forming during deformation, pre-, and post- deformation cooling (739:1).
Element
Claim 1
Pyshmintsev 06G2MB0.1
C
0.10 to 0.25
0.06
Si
0.05 to 0.50
0.23
Mn
1.0 to 2.0
1.71
Al
0.005 to 0.1
See Rejection
P
0.010 or less
0.006
S
0.0015 or less
0.008
N
0.003 to 0.007
(30 to 70 ppm)
See Rejection
Ti
0.001 to 0.03
See Rejection
Cu
0.02 to 0.50
See Rejection
Ni
0.05 to 0.50
See Rejection
Ca
0.0005 to 0.0040
See Rejection
Nb
0.001 to 0.03
0.10
V
0.001 to 0.03
0.006
One or two of:
Cr
Mo

to 0.20
0.05 to 0.15

-
0.23
Fe
Balance
Balance


Pyshmintsev teaches the presence of carbonitrides (739:1), but is silent to the amount of N present.
Iodmore teaches N of 0.005 to 0.3% as a gaseous impurity in steel (Gaseous Impurities).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Pyshmintsev and Okano to include 0.005 to 0.3% N because these are known impurity levels of N in steel (Iodmore Gaseous Impurities). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Iodmore, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.0070% (70 ppm) or less N ([0040]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include less than 70 ppm N because this is an acceptable impurity limit (Kimura [0040]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches 0.06 C (Table 1 06G2MB0.1), but is silent to 0.10 to 0.25% C.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.05 to 0.15% C ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the C content from 0.05 to 0.15% because within this range C secures high strength without deteriorating welding crack resistance (Okano [0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.01 to 0.1% C ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the C content from 0.01 to 0.1% C because it increases strength, precipitates Nb(C,N), and during high temperature generates Mo carbide without lowering weldability (Pyshmintsev [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches 0.10 Nb (Table 1 06G2MB0.1), but is silent to 0.001 to 0.03% Nb.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.100% Nb ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel Pyshmintsev to vary the Nb content from 0.005 to 0.100% because within this range Nb increase strength and refines the structure by precipitating as carbonitrides without deteriorating toughness and weldability (Okano [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.010 to 0.20 % Nb ([0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the Nb content from 0.010 to 0.20 % Nb because it precipitates Nb(C,N) to promote precipitation of Mo carbides in the event of fire with causing embrittlement (Kimura [0029]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev is silent to the presence of Al, Ti, Cu, Ni, and Ca.
Okano teaches a steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.10% Al ([0043]), 0.005 to 0.025% Ti ([0053]), 0.01 to 0.50% Cu ([0046]), 0.05 to 2.00% Ni ([0047]), and 0.0005 to 0.010% Ca ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include Al, TI, Cu, Ni, and Ca as taught by Okano because Al deoxidizes without deteriorating toughness (Okano [0043]), Ti forms fine grains without deteriorating toughness (Okano [0053]), Cu improves hardenability, solid solution strengthening, and precipitation strengthening without deteriorating hot workability, toughness, and weldability ([0046]), Ni ensures hardenability and improves toughness without increasing cost (Okano [0047]), and Ca spheroidizes non-metal inclusions and prevents bending workability and toughness without becoming inclusions and deteriorating toughness (Okano [0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine precipitates of Nb(C,N) ([0009] and [0010]) comprising 0.003 to 0.1% Al ([0027]), 0.003 to 0.02% Ti ([0036]), 0.01 to 1.0% Cu ([0031]), 0.01 to 1.0% Ni ([0032]), and 0.0005 to 0.005% Ca ([0037]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to add Al, Ti, Cu, Ni, and Ca as taught by Kimura because Al deoxidizes (Kimura [0027]), Ti improves toughness without hindering a dispersion of fine TiN (Kimura [0036]), Cu increases solid solution strengthening without deteriorating surface quality (Kimura [0031]), Ni increases solid solution strengthening and improves low temperature toughness without becoming economically disadvantageous (Kimura [0032]), and Ca morphologically controls inclusions and improves toughness without lowering steel cleanliness (Kimura [0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches the presence of Nb(C,N) (739:1), but is silent to the diameter or amount.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising Nb(C,N) preferably less than 20 nm at 0.01 to 0.6 vol% ([0019], [0022], [0023], [0027]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to form Nb(C,N) of less than 20 nm at 0.01 to 0.6 vol% because this secures a tensile strength of 590 N/mm2 or more and vE0 of 50 J or more (Okano [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches Nb(C,N) or less than 20 nm in an amount of 0.01 to 0.08% ([0040] and [0041]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include Nb(C,N) as taught by Kimura because it promotes precipitation of Mo carbide at high temperature heating (Kimura [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Pyshmintsev and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Pyshmintsev and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
Regarding claim 2, Pyshmintsev and Okano teach preferably 20 nm or less Nb(C,N) at 0.01 to 0.6 vol% (Pyshmintsev 739:1; Okano [0019], [0022], [0023], and [0027]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Alternatively, Pyshmintsev and Kimura teach less than 20 nm Nb(C,N) in an amount of 0.01 to 0.08% (Pyshmintsev 739:1; Kimura [0040] and [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Pyshmintsev is silent to the presence of B.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.0003 to 0.0030% B ([0052]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to add 0.0003 to 0.0030% B because it increases hardenability and strength without deteriorating toughness (Okano [0052]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) comprising 0.0001 to 0.003% B ([0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Okano to include 0.0001 to 0.003% B because B enhances hardenability and strength without lowering toughness (Kimura [0035]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where when cooling at a rate of 1°C/sec a low volume fraction of degenerated pearlite is formed (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2) on the order of 1 to 5% (Table 2).
Regarding claim 5, Pyshmintsev is silent to the presence of spheroidized cementite (i.e. 0 wt% spheroidized cementite is present).
Regarding claim 6, Pyshmintsev teaches blanks of 30 mm thick reducing by 30% (735:3), which results in a final thickness of 21 mm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev, Iodmore, and either one of Okano or Kimura as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Pyshmintsev is silent to the presence of spheroidized cementite.
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C results in coarsening of granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b). Therefore the presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidal) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev, Iodmore, and either one of Okano or Kimura as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
Regarding claims 7 and 8, Pyshmintsev and Okano are silent to the presence of V(C,N).
Alternatively, Pyshmintsev and Kimura teach fine precipitates of V(C,N) (Kimura [0034]), but are silent to the size and amount of the precipitates. 
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract).
Related Art
Williams (US 2008/0219879)
	Williams teaches a high strength cast strip ([0002]) comprising C, Mn, Si, Al, Nb, and V ([0016]) having a microstructure of bainite and ferrite ([0023]) and niobium carbonitride particles with an average particle size of less than 10 nm ([0025], [0041], and [0049]) where more than 70% Nb and/or V are in solid solution ([0016]). Williams is silent to the presence of Ti, Cu, Ni, Ca, and one or two of Cr and Mo, the amount of bainite present, the bainite being air-cooled, and the wt% of the Nb(C,N). 
Jung (KR 10-2013-0076569 machine translation. Citations as page:paragraph(s)).
Regarding claims 1-8, Jung teaches a steel with sulfide stress cracking resistance (abstract) with a composition that overlaps with that claims (abstract, claims 1 and 2, 7:2,3, 10-15:All) that is manufactured by a process that is similar to that used to make the instantly claimed steel (instant specification 26:16 to 33:16; Jung  16-18:All). However, the process of Jung is silent to air cooling and reheating as presented in the below table such that the steel of Jung would not be expected to substantially similar to that instantly claimed.
Element
Claim 1
Jung 
C
0.01 to 0.25
0.03 – 0.18
Si
0.05 to 0.50
0.05 – 0.5
Mn
1.0 to 2.0
0.5 – 2.0 
Al
0.005 to 0.1
0.005 – 0.1
P
0.010 or less
Less than 0.012
S
0.0015 or less
Less than 0.0015
N
0.003 to 0.007
(30 to 70 ppm)
0.001 – 0.01
Ti
0.001 to 0.03
0.01 – 0.05
Cu
0.02 to 0.50
0.15 – 0.5
Ni
0.05 to 0.50
0.15 – 1.0 
Ca
0.0005 to 0.0040
0.001 – 0.003
Nb
0.001 to 0.03
0.01 – 0.05
V
0.001 to 0.03
0.01 – 0.05
One or two of:
Cr
Mo

to 0.20
o 0.15

0.05 – 0.5
0.05 – 0.3
Fe
Balance
Balance


Instant Specification 26:16 to 33:16
Jung 16-18: All
Heat 1150-1300°C
Heat 1050-1250°C
Sizing rolling 1000-1130°C; 40-120 mm
Roughing 1000-1100°C
Air cool
-
Reheat 1150-1200°C
-
Finish hot roll 1000-1050°C; 5-25 mm
Finish hot roll 850-950°C
Air cool 
-
Normalize 930-1000°C; 40-60 mins 
Normalize



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735